DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (US 2013/0009988).
Regarding claim 1, Tokunaga teaches a system (Fig. 1) comprising:
a) a preprocessing device (pretreatment disk 21) having a first sample placement section for placing a plurality of sample containers (reaction cells 22) each accommodating a sample, the preprocessing device being configured to perform preprocessing on the sample in the sample container placed in the first sample placement section;
b) an analysis device (reaction disk 24) having a second sample placement section for placing a plurality of sample containers (reaction cells 25) each accommodating the sample that has been subjected to the preprocessing by the preprocessing device, the analysis device being configured to perform an analysis on 
c) a sample information acquisition unit (Figs. 6 and 13; ¶ 0047 and 0062) configured to acquire sample information related to the sample accommodated in each sample container placed in the first sample placement section in association with a sample container identifier assigned to each sample container according to a placement position in the first sample placement section (state of a sample are shown in section 583 of the display in Fig. 6, and reference numbers 581 and 582 are used to denote the specific sample in the specific location of the pretreatment disk.  Furthermore, table in Fig. 13 shows sample tracking/ID based on position.);
d) a sample container identifier management unit (part of the control unit; Fig. 13; ¶ 0062) configured to manage a sample container identifier assigned to each sample container depending on a placement position in the first sample placement section (pretreatment disk position, as indicated by reference number 1388 in Fig. 13 table) and a sample container identifier assigned to each sample container depending on a placement position in the second sample placement section; and
e) an analysis result storage processing unit (part of storage unit 5) configured to receive sample information obtained by the sample information acquisition unit and store an analysis result obtained by an analysis by the analysis device on a sample in a sample container to which an arbitrary sample container identifier has been assigned, with or in association with sample information corresponding to the sample container 
Tokunaga fails to teach that the sample container identifier assigned to the sample container in the first sample 
placement section being the same as the sample container identifier assigned to the 
sample container in the second sample placement section.  However the Tokunaga teaches that the storage unit 5 provide data for track each sample, from pretreatment to reaction (¶ 0062).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to recognize that position ID in the Fig. 13 table, as part of the sample tracking, would be provide identification for each sample in both the first sample placement section (in the pretreatment disk) and in the second sample placement section (in the reaction disk).
Regarding claim 2, Tokunaga teaches the biological sample automatic analysis system as recited in claim 1, further comprising:
a display processing unit (display unit 3) configured to display the analysis result stored by the analysis result storage processing unit and the sample information corresponding to the analysis result on a same screen of a display unit (Fig. 5 sample tracking screen).
Regarding claim 5, Tokunaga teaches the biological sample automatic analysis system as recited in claim 1, wherein the sample information acquisition unit is configured to create a file for storing the sample information associated with the sample container identifier, and register the sample information in a custom property of the file (¶ 0010 and 0014).
Regarding claim 6, Tokunaga teaches the biological sample automatic analysis system as recited in claim 2, wherein the sample information acquisition unit is configured to create a file for storing the sample information associated with the sample container identifier, and register the sample information in a custom property of the file (¶ 0010 and 0014).

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (US 2013/0009988) in view of Suzuki (US 2017/0052171).
Regarding claim 3, Tokunaga teaches the biological sample automatic analysis system as recited in claim 2, but fails to further teach that the analysis device includes a liquid chromatograph mass spectrometer or a gas chromatograph mass spectrometer, and the analysis result includes a quantitative value for one or a plurality of compounds as a result of performing a data- based quantitative analysis obtained by the liquid chromatograph mass spectrometer or the gas chromatograph mass spectrometer.
Suzuki teaches a system for analysis biological samples, wherein a liquid chromatograph mass spectrometer or a gas chromatograph mass spectrometer are used for a quantitative analysis to determine an amount of the biomarkers in pretreated samples (¶ 0026 and 0033).  Suzuki teaches that a LC-MS or a GC-MS are the suitable spectrometers for providing a quantitative analysis of the biological samples (¶ 0026). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to use a liquid chromatograph mass spectrometer or a gas chromatograph mass spectrometer as Tokunaga’s analysis 
Regarding claim 4, Tokunaga teaches the biological sample automatic analysis system as recited in claim 2, but fails to explicitly teach that the biological sample is a culture medium sample derived from a culture medium in which a sample cell is cultured, and the sample information includes a culture name for specifying the culture medium, seeding date and time of cells, and collection date and time of the culture medium sample.
Suzuki teaches a system for analysis biological samples, wherein biological samples are derived from a culture medium in which a sample cell is cultured (¶ 0025 and 0033).  Suzuki teaches that concurrently culturing of the sample cells allows for observation of temporal change in the cells (¶ 0008). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to use a culture medium sample derived from a culture medium in which a sample cell is cultured as Tokunaga’s biological sample, because such culturing is a well known and used way to prepare sample for observation, as taught in Suzuki.
Regarding claim 7, Tokunaga in view of Zuzuki teaches the biological sample automatic analysis system as recited in claim 3, wherein the sample information acquisition unit is configured to create a file for storing the sample information associated with the sample container identifier, and register the sample information in a custom property of the file (¶ 0010 and 0014).
Regarding claim 8, Tokunaga in view of Zuzuki teaches the biological sample automatic analysis system as recited in claim 4, wherein the sample information acquisition unit is configured to create a file for storing the sample information associated with the sample container identifier, and register the sample information in a custom property of the file (¶ 0010 and 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HSIEN C TSAI/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881